UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): August 31,, 2010 BayHill Capital Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-11730 84-1089377 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 84095 (Address of Principal Executive Offices) 801-816-2529 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On September 2, 2010 the Company issued a press release announcing the sale of its operating subsidiary, Commission River Corporation for surrender of securities and payment of cash and delivery of a promissory note and other consideration.The Company also announced that the exclusivity period had expired for the Company’s announced intentionto acquire the assets of American Senior Benefits Company LLC, Frog Boss LLC, and American Benefits Club, LLC.A copy of the Company’s press release is attached hereto as Exhibit 99.1 . Item9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being filed herewith: Press Release dated September 2, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized, on the 2ndday of September, 2010. BAYHILL CAPITAL CORPORATION By: /s/ Robert K. Bench Name: Robert K. Bench Title: President and Chief Executive Officer ExhibitIndex to Current Report on Form8-K Exhibit Number Press Release dated September 2, 2010.
